Citation Nr: 0910218	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-35 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
thoracolumbar osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1967 to December 
1989. 

The Veteran provided testimony at a February 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, during the February 2009 Board hearing, the Veteran's 
testimony and argument advanced by his representative was 
collectively to the effect that the Veteran's thoracolumbar 
osteoarthritis disability has increased in severity.  It 
appears that the last VA examination for rating purposes was 
conducted in December 2007.  It has been argued that 
bilateral leg pain and difficulty with all physical activity 
since that time are indicative of increasing impairment.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

Under the circumstances, the Board believes a current VA 
examination is necessary to fully assist the Veteran with his 
claim.  


The Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court held that 
notice complying with section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate an increased rating claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The Veterans Benefits Administration (VBA) has issued 
guidance regarding the notification procedures resulting from 
the Court's decision in Vazquez-Flores.  See VBA Fast Letter 
08-16 (June 2, 2008).  In light of the Court's decision in 
Vazquez-Flores and the guidance contained in VBA Fast Letter 
08-16, the Board will order corrective notice. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice on 
his thoracolumbar osteoarthritis increased 
rating claim consistent with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
and the guidance set forth in VBA Fast Letter 
08-16.  In particular, the Veteran should be 
advised as follows:

   a) to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his thoracolumbar osteoarthritis 
disability and the effect that worsening has on 
his employment and daily life; and 

      b) notice of the schedular criteria for 
evaluating diseases and injuries of the spine 
under the General Rating Formula for Diseases 
and Injuries of the Spine and the Formula for 
Rating Intervertebral Disc Syndrome.

2.  Obtain the Veteran's VA clinical records of 
treatment for his thoracolumbar osteoarthritis 
disability since August 2006, to include 
records from the Kenai VA Medical Center.

3.  Schedule the Veteran for appropriate 
examination(s) to ascertain the current 
severity of the orthopedic and neurologic 
manifestations of his thoracolumbar 
osteoarthritis disability.  The claims file 
must be made available to the examiner for 
review.  The examiner(s) should be requested to 
provide findings and opinion on the following 
questions:

      a) identify all orthopedic manifestations 
of the Veteran's service connected 
thoracolumbar osteoarthritis disability, to 
include range of motion testing in terms of 
forward flexion, backward extension, right and 
left lateral flexion, and right and left 
rotation.  The examiner should also be 
requested to provide opinion as to the extent, 
if any, of functional loss of use of the 
thoracolumbar spine due to pain, 
incoordination, weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion; and 

      b) identify all chronic neurologic 
manifestations of the Veteran's service 
connected thoracolumbar osteoarthritis 
disability, if any, to include specifying any 
and all neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part dysfunction, 
etc.) with reference to the nerve(s) affected.  

All opinions expressed should be accompanied by 
a clear rationale consistent with the evidence 
of record.  

4.  Upon completion of the above, readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, provide the Veteran and his 
representative a supplemental statement of the 
case (SSOC) and allowed an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

